Me. Presiding Justice Wall delivered the opinion oe the Court. The policy in this case, for $1,500 on a stock of drugs, with counters, shelving, show cases, etc., in one of the rooms of the building referred to in the preceding cases, the insured property being burned in the same fire, was issued to said Cauble on the 17th of July, 1893, for one year, by C. H. Hathaway, the agent of appellant. The case was tried by the court and judgment ivas rendered for the full amount of the policy, from which the company has appealed. It was provided in the policy that in cáse the property should be alienated, or in case of a change of title without the consent of the company indorsed thereon, the policy should cease to bind the company, and that it should not be binding until the premium was actually paid or unless payment was made before fire occurred. After the assignment and after the fire, on the 8th of September, 1894, the agent, Hathaway, with full knowledge of said facts, wrote to the assignee, Orr, as follows': Ridge Fabm, Ill., Sept. 8,1893. Mr. Ab. Orr, Assignee of Hr. Cauble: You are hereby notified that payment has not been made at this office of the premium of $18.75 for policy No. 154, issued on stock of drugs, issued in the German, of Freeport, Ins. Co., and that unless the premium shall be paid on or before the eleventh day of September, 1893, we shall cancel the insurance of said policy upon our books, for non-payment of premium. Yours respectively, C. H. Hathaway, Agent of German Insurance Company of Freeport, Illinois. On the next day, the 9th of September, the assignee, having obtained authority from the County Court to do so, paid the amount required, $18.75, to the said Hathaway, who thereupon gave him a written receipt as follows: Ridge Fabm, Illinois, Sept. 9, 1893. Rec’d of Ab. Orr, assignee of Hr. Cauble, $18.75 on policy No. 154 in German Insurance Company of Freeport, Illinois. C. H. Hathaway, Agent. On the 10th of February, 1894, the company tendered and offered to return the money so paid to the plaintiff but it was refused. It appears from the agreed state of facts that Hathaway had the same power and authority with reference to this company that he had with reference to the Hartford Insurance Company, stated specifically in that case, nor is there anything to show that he did not promptly remit the money when so received or that the company was not aware on what account and for what purpose it was paid. The views we expressed in the case of the Hartford Company are applicable here, and for the reason there given we are of opinion that the appellant company is liable upon the present policy. The waiver of the provision as to payment of premiums before the fire occurs, is as clear as that of the other provisions referred to in the preceding cases. In this policy it is expressly provided that agents are directed not to make agreements for the company of any kind except in writing or print, and that no agent is authorized to change, alter or waive any written or printed contract made with the company except in writing or in print. The converse and the implication is that they may change, alter or waive in writing or print. The waiver here was in writing.